Allowable Subject Matter
	Claims 2-21 are allowed.

Closest references found:
("20090121776"|"20120043818"|"6496708"|"7546089"|"8289102"|"8699975"|"9214967"|"9806523")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
coupler circuits, the radio frequency system comprising: a first packaged module including a first radio frequency coupler and a first coupler circuit arranged to receive an output signal from the first radio frequency coupler, the first coupler circuit configured to provide a coupler signal having a direct current component and a radio frequency component; and a second packaged module including an input port configured to receive the coupler signal; an output port; a second radio frequency coupler configured to provide an indication of radio frequency power; and a second coupler circuit including a switch and a direct current blocking element, the switch configured to turn on based on a signal level of the direct current component of the coupler signal and to pass the radio frequency component of the coupler signal when on, the direct current blocking element being coupled between the switch and the output port, and the second coupler circuit configured to receive the indication of -3-Application No.: 16/838,366 Filing Date: April 2, 2020 radio frequency power at a node between the switch and the direct current blocking element

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649